 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    NICHOLAS BARKSDALE HOWARD,                        Case No. 3:16-cv-00631-RCJ-VPC
12                       Petitioner,                    ORDER
13           v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          The court found that part of ground 4 of the first amended petition (ECF No. 14) was

18   partially unexhausted. ECF No. 45. The court also noted that ground 3, a claim of insufficiency

19   of the evidence, likely is without merit unless compelling evidence supporting the claim existed

20   in the state-court record. Id. Petitioner has filed a notice (ECF No. 46) abandoning ground 3 and

21   the unexhausted part of ground 4. Good cause appearing;

22          IT THEREFORE IS ORDERED that respondents must file and serve an answer to the

23   remaining claims within forty-five (45) days of the date of entry of this order. The answer must

24   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

25   Courts. Petitioner may file a reply within forty-five (45) days of the date of service of the answer.

26          DATED: May 21, 2019
27                                                                ______________________________
                                                                  ROBERT C. JONES
28                                                                United States District Judge
                                                       1
